Citation Nr: 9901885	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  98-01 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for psychiatric 
disability, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for right wrist 
disability, currently rated as 10 percent disabling.

3.  Entitlement to an increased (compensable) rating for left 
knee disability.

4.  Entitlement to an increased (compensable) rating for 
allergic rhinitis.

5.  Entitlement to an increased (compensable) rating for 
laryngitis.

6.  Entitlement to an increased (compensable) rating for 
sinusitis.

7.  Entitlement to service connection for a seizure disorder.

8.  Entitlement to service connection for cervical spine 
disability.

9.  Entitlement to service connection for right knee 
disability.

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for gallbladder 
disability.

12.  Entitlement to service connection for otitis.

13.  Entitlement to an increased rating for low back 
disability, currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to March 
1992.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the earliest of which was 
entered in May 1997, of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.

The appeal was received at the Board in 1997.   

The first twelve issues listed on the title page will be 
addressed in the decision below.  The final issue listed on 
the title page will be addressed in a remand appearing at the 
end of the decision. 


CONTENTIONS OF APPELLANT ON APPEAL

Concerning his claim for an increased rating for psychiatric 
disability, the veteran asserts that he experiences attacks 
of fearfulness, accompanied by manifestations including 
palpitations and sweating, on approximately two occasions per 
month.  He contends, in essence, that his service-connected 
psychiatric disability is more severely disabling than 
currently evaluated.

Regarding his claim for an increased rating for right wrist 
disability, he avers that, although he retains full hand 
function, he experiences numbness from the top of his right 
hand to the knuckles.

With respect to his claim for an increased rating for left 
knee disability, he asserts that he experiences pain in the 
knee if he stands for a long duration or when he is 
negotiating stairs.

Concerning his claim for an increased rating for allergic 
rhinitis, the veteran asserts that he has a number of 
seasonal allergies, in response to which he is obliged to 
take medication. 

Regarding his claim for an increased rating for laryngitis, 
he alludes to experiencing frequent bouts of laryngitis 
accompanied by problems including a sore throat.

With respect to his claim for an increased rating for 
sinusitis, he asserts that he experiences bouts of sinus 
congestion accompanied by infection and nasal discharge.

Concerning his claims for service connection for a seizure 
disorder, cervical spine disability, right knee disability, 
hypertension, gallbladder disability and otitis, he contends, 
in substance, that he presently has each of the foregoing 
conditions, each of which, moreover, is of service origin.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence supports an increased rating for, in each instance, 
psychiatric disability, left knee disability and sinusitis;  
that the preponderance of the evidence is against an 
increased rating for, in each instance, right wrist 
disability, allergic rhinitis and laryngitis; and that the 
veteran has not submitted evidence of well grounded claims 
for service connection for, in each instance, a seizure 
disorder, cervical spine disability, right knee disability, 
hypertension, gallbladder disability and otitis.


FINDINGS OF FACT

1.  Current manifestations of the veterans service-connected 
psychiatric disability include occupational impairment with 
occasional decrease in work efficiency as a result of panic 
attacks, with an absence of need of medication to control 
symptoms, and adequate recall of recent events.  

2.  Current manifestations of the veterans service-connected 
right wrist disability include an ability to dorsiflex to at 
least 50 degrees, without pain on motion; right wrist 
ankylosis is not present.

3.  Current manifestations of the veterans service connected 
left knee disability include crepitation on motion, 
productive of slight overall knee impairment.  

4.  Current manifestations of the veterans service-connected 
allergic rhinitis include an absence of nasal cavity 
obstruction on either side.

5.  Current manifestations of the veterans service-connected 
laryngitis include an absence of hoarseness and non-inflamed 
mucous membrane. 

6.  Current manifestations of the veterans service-connected 
maxillary sinusitis include X-ray evidence of the same and 
the presumed occurrence of three to six non-incapacitating 
(i.e., not requiring treatment with antibiotics) episodes of 
sinusitis per year.  

7.  The claims for service connection for a seizure disorder, 
cervical spine disability, right knee disability, 
hypertension, gallbladder disability and otitis are, in each 
instance, not plausible.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for psychiatric 
disability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 9440 (1998). 

2.  The criteria for a rating in excess of 10 percent for 
right wrist disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45 and 
Part 4, Diagnostic Code 5215 (1998).

3.  The criteria for a 10 percent rating for left knee 
disability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 5257 (1998).  

4.  The criteria for a compensable rating for allergic 
rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.10, 4.31 and Part 4, Diagnostic 
Code 6522 (1998). 

5.  The criteria for a compensable rating for laryngitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.10 and Part 4, Diagnostic Code 6516 
(1998).  

6.  The criteria for a 10 percent rating for maxillary 
sinusitis have been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 6513 (1998).

7.  The claims for service connection for a seizure disorder, 
cervical spine disability, right knee disability, 
hypertension, gallbladder disability and otitis are, in each 
instance, not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the first six issues listed on the title 
page are, in each instance, well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  That is, the Board finds that 
these claims are plausible.  The Board is also satisfied that 
all relevant facts have been properly developed, and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).

Service connection is in effect for adjustment disorder with 
mixed emotional feature and recurrent dysthymia (service-
connected psychiatric disability), for which the RO has 
assigned a 10 percent rating under Diagnostic Codes 9440 of 
the Rating Schedule; for status post fracture of the right 
navicular bone, rated as 10 percent disabling under 
Diagnostic Code 5215; and for left knee pain with evidence of 
crepitation, allergic rhinitis, laryngitis and maxillary 
sinusitis, rated, in each instance, as noncompensable under 
Diagnostic Codes 5257, 6522, 6516 and 6513, respectively.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of each 
disability for which entitlement to an increased rating is 
asserted.  The Board has found nothing in the historical 
record which would lead it to conclude that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of the remote clinical histories and findings 
pertaining to these disabilities.  


I.  Increased Rating, Psychiatric Disability

Pursuant to Diagnostic Code 9440 (1995), the evaluation of 
the veterans service-connected psychiatric disability turns 
on the severity of his overall social and industrial 
impairment.  A 10 percent rating is warranted where such 
impairment is of mild severity; a 30 and 50 percent rating is 
warranted where such impairment is of definite and 
considerable severity, respectively.  

In addition, effective November 7, 1996, VA has revised the 
criteria for diagnosing and evaluating psychiatric 
disabilities.  See 61 Fed. Reg. 52, 695 (1996).  Pursuant to 
Diagnostic Code 9440 under the revised criteria, a 10 percent 
rating is warranted for occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  A 30 percent rating is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).  A 50 
percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See 61 Fed. Reg. 52, 702 (1996).

Concerning his claim for an increased rating for psychiatric 
disability, the veteran asserts that he experiences attacks 
of fearfulness, accompanied by manifestations including 
palpitations and sweating, on approximately two occasions per 
month.  He contends, in essence, that his service-connected 
psychiatric disability is more severely disabling than 
currently evaluated.  In this regard, when he was examined by 
VA in April 1997, the veteran alluded to having seen a 
psychiatrist on multiple occasions in service, to include in 
the aftermath of seeing corpses at a hospital he was 
painting.  Findings on mental status examination included 
orientation in three spheres, adequate recall of recent 
and remote events, and intact insight and judgment.  The 
diagnoses were adjustment disorder with mixed emotional 
feature and mild to moderate recurrent dysthymia.  A 
score of 70/85 was assigned as being representative of 
the veterans Global Assessment of Functioning (GAF).

Most recently, when examined by VA in August 1997, the 
veteran alluded to experiencing attacks of such things as 
palpitations, sweating and difficulty catching his breath.  
Findings on mental status examination included clearly 
intact memory, thought processes which were goal-directed 
and coherent, and appropriate affect, insight and 
judgment.  The veteran was also noted to experience panic 
attacks.  The lone psychiatric diagnosis was panic attacks, 
and a GAF score of 70/70 was assigned. 

In considering the veterans claim for an increased rating 
for his service-connected psychiatric disability, the Board 
is of the opinion, in light of the reasoning advanced 
hereinbelow, that an increased disability evaluation 
therefor, at least in accordance with the above-stated 
criteria in effect prior to November 1996, is not warranted.  
In reaching such conclusion, the Board is constrained to 
point out that the veterans psychiatric disability is not 
shown, at least per se, to be productive of any social 
impairment.  In this regard, the veteran did not allude to 
experiencing any measure of social incapacitation due to his 
service-connected psychiatric disability on the occasion of 
either of the above-addressed VA examinations and the record 
does not otherwise reflect the same.  Further, impairment 
related to the veterans psychiatric disability would not 
appear to occasion the requisite definite industrial 
inadaptability necessary for the assignment of a 30 percent 
rating under the above-stated criteria in effect prior to 
November 1996.  In this regard, the record reflects that he 
has worked (apparently successfully) as a heavy equipment 
operator for a county highway department for a number of 
years and, in addition, the Board cannot overlook the 
consideration that the veterans lowest assigned GAF on the 
April 1997 and August 1997 VA examinations was 70.  Inasmuch 
as a GAF of 55-60 is indicative of only moderate 
industrial impairment, see Carpenter v. Brown, 8 Vet. App. 
240, 243 (1995), the Board is of the view that a GAF in the 
area of 70 would most likely not equate with more than 
mild industrial impairment (the foregoing being 
consistent, moreover, with the mild to moderate designation 
made by the VA examiner with reference to the veterans 
dysthymia in April 1997), the latter being characteristic of 
pertinent disability commensurate with the veterans 
presently assigned 10 percent rating.  In view of the 
foregoing observations, then, the Board is of the view that 
an increased rating for the veterans service-connected 
psychiatric disability, at least under the criteria contained 
in Diagnostic Code 9440 (1995), is not warranted.

The Board is, however, of the opinion that entitlement to a 
30 percent for the veterans service-connected psychiatric 
disability is warranted pursuant to the revised above-
addressed criteria that became effective November 7, 1996.  
In reaching this conclusion, the Board would point out that 
it is aware that, when the veteran was examined by VA in 
August 1997, he indicated that at times he is obliged, when 
driving heavy equipment on the job, to pull [such vehicles] 
to the side of the road owing to his fear that he may 
crash.  Such reaction was, on the August 1997 VA examination 
report, at least facially associated with panic.  The Board 
observes that one aspect of the criteria that became 
effective November 7, 1996, i.e., that implicating 
occupational impairment due to such symptoms including 
panic attacks, is, if shown, indicative of pertinent 
disablement warranting a 30 percent rating.  To be sure, such 
attacks must be at least weekly in frequency to justify (at 
least on such basis of the revised criteria) a 30 percent 
disability evaluation and, in this regard, it is uncertain if 
the veteran experiences the attacks that often.  
Nevertheless, with favorable resolution of reasonable doubt, 
the Board is of the view that, in accordance with the 
criteria that became effective November 7, 1996, a 30 percent 
disability rating for the veterans service-connected 
psychiatric disability is warranted.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and invited the 
Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  Further, in a precedent opinion, 
dated November 9, 1993, the General Counsel of the VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  O.G.C. 
Prec. 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  With these 
considerations in mind, the Board will address the merits of 
the hereinbelow considered aspect of the claim at issue.

On further consideration of the matter of whether a yet 
higher evaluation (i.e., in excess of 30 percent) is 
warranted for the veterans service-connected psychiatric 
disability, the Board is of the view, relative to the 
criteria that became effective on November 7, 1996, as well 
as that in effect prior thereto, that he is not.  In this 
regard, with respect to the above-stated criteria in effect 
prior to November 1996, the Board would merely reiterate that 
the veterans psychiatric disability is not shown, at least 
per se, to be productive of any social impairment and that, 
with respect to industrial impairment, the most disabling GAF 
score assigned on either the April 1997 and August 1997 VA 
examinations was 70, a figure which, in accordance with 
Carpenter, supra, would most likely not equate with more than 
mild industrial impairment.  Inasmuch as the latter, even 
ignoring the above-cited O.G.C. Prec. 9-93, is independently 
characteristic of only a 10 percent rating under the pre-
November 1996 criteria, the Board is readily persuaded that a 
pertinent disability rating in excess of 30 percent is 
clearly not warranted.  As to whether a yet higher evaluation 
(i.e., in excess of 30 percent) is warranted for the 
veterans service-connected psychiatric disability pursuant 
to the above-cited criteria that became effective on November 
7, 1996, the Board would reiterate that the above-cited panic 
attacks comprised the principal finding on which the Board 
predicated its award of a 30 percent disability rating.  As 
to additional indicia of psychiatric disablement shown by the 
veteran, however, the Board cannot overlook that while a 
necessity to control symptoms by continuous medication would 
(if shown) still only be characteristic of disability 
warranting a 10 percent rating under the above-cited revised 
criteria that became effective in November 1996, the veteran, 
though he indicated on the August 1997 VA examination that he 
had taken such medication in the past, apparently takes 
no such medication presently.  Further, while memory loss 
typified by such things as forgetting recent events would, if 
shown, still be characteristic of disability warranting only 
a 30 percent rating (the veterans current evaluation, given 
the Boards disposition above) under the above-cited revised 
criteria, the Board cannot overlook that, on the occasion of 
the veterans examination by VA in April 1997, he had 
adequate recall of recent events.  Given the foregoing 
observations, then, the Board is readily persuaded that, 
under the above-cited revised criteria that became effective 
on November 7, 1996, a disability rating in excess of the 30 
percent evaluation presently assigned for the veterans 
service-connected psychiatric disability is not in order.  61 
Fed. Reg. 52, 702 (1996).  


II.  Increased Rating, Right Wrist Disability

Pursuant to Diagnostic Code 5215, relative to the major upper 
extremity, dorsiflexion of the right wrist limited to less 
than 15 degrees or palmar flexion limited to in line with the 
forearm, warrants a 10 percent rating.  If the wrist joint is 
fixed in ankylosis, a 30 percent rating is warranted in 
accordance with 38 C.F.R. Part 4, Diagnostic Code 5214.  

Regarding his claim for an increased rating for right wrist 
disability, the veteran avers that, although he retains full 
hand function, he experiences numbness from the top of his 
right hand to the knuckles.  In this regard, when examined by 
VA in March 1997, the veteran, who is right handed, related 
having injured his right wrist in service in the early 
1980s.  On physical examination, he was found to manifest 
complete range of motion involving such wrist.  
Thereafter, when the veteran was examined by VA in July 1997, 
motion findings relative to the right wrist included 
somewhat decreased dorsiflexion to 50 degrees and palmar 
flexion described as being okay at 80 degrees.  

In considering the veterans claim for an increased rating 
for his service-connected right wrist disability, the Board 
is constrained to point out that motion restriction, as 
presently shown, is not even commensurate (since dorsiflexion 
of the right wrist is not limited to less than 15 degrees, 
nor is palmar flexion limited to in line with the forearm) 
with that necessary for a 10 percent rating under Diagnostic 
code 5215.  Further, since the right wrist is clearly not 
fixed in ankylosis, entitlement to an increased disability 
rating pursuant to the above-stated provisions of Diagnostic 
Code 5214 is not warranted.  Given the foregoing, then, the 
Board concludes that an increased rating for the veterans 
service-connected right wrist disability is not in order.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
pertinent to factors, traceable to service-connected 
disability involving the right wrist, including general 
functional loss, weakened movement and excess fatigability.  
The Board has also been attentive for indication of loss of 
functional ability, within the purview of 38 C.F.R. § 4.40, 
specifically traceable to pain on use.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, the Board finds it 
noteworthy that, on the occasion of his March 1997 VA 
examination, the veteran was found to have no pain on 
motion involving his right wrist.  Further, on the occasion 
of his July 1997 VA examination, the veteran denied (as 
recorded by the examiner) any loss of function relative 
to his right wrist.  The foregoing considerations, in the 
Boards view, militate persuasively against the existence of 
sufficient disablement, relative to the right wrist, as to 
warrant the assignment of a higher disability rating 
predicated on either 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  

The Board has also given consideration to the provisions of 
38 C.F.R. § 4.7, which provide that, where there is a 
question as to which of two evaluations should be assigned, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  However, the record does not show that the actual 
manifestations of service-connected disablement, relative to 
the right wrist, more closely approximate those required for 
a higher disability rating than they do the disability rating 
currently assigned.  Accordingly, the Board is unable to 
identify a reasonable basis for a grant of this aspect of the 
benefit sought on appeal.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.40, 4.45 and Part 4, Diagnostic Code 
5215.


III.  Increased Rating, Left Knee Disability

Pursuant to Diagnostic Code 5257, overall knee impairment of 
slight and moderate severity warrants a 10 and 20 
percent rating, respectively. 

With respect to his claim for an increased rating for left 
knee disability, the veteran asserts that he experiences pain 
in the knee if he stands for a long duration or when he is 
negotiating stairs.  In this regard, when examined by VA in 
May 1997, the veteran related that his left knee was 
especially painful if he worked for an extended duration.  
On physical examination, the knee was free of swelling and/or 
inflammation; an ability to flex and extend the knee was 
exhibited to 140 and zero degrees, respectively.  On 
pertinent X-ray examination, there was no evidence of 
disease or path[ology].  

In considering the veterans claim for an increased rating 
for his service-connected left knee disability, the Board has 
no reason to dispute his above-stated contention relative to 
experiencing pain when standing or working for long periods.  
Still, the Board would emphasize that motion in the veterans 
left knee, given his recently (i.e., on VA examination in May 
1997) demonstrated ability to flex and extend the knee to 140 
and zero degrees, respectively, is, in each of the foregoing 
excursions, unrestricted.  See 38 C.F.R. § 4.71, Plate II 
(1998).  As such, then, the veteran is not shown to have the 
minimally necessary loss of motion as would equate with a 
compensable rating under 38 C.F.R. Part 4, Diagnostic Codes 
5260 or 5261 (1998). At the same time, however, the Board 
finds it noteworthy that, on the occasion of his May 1997 VA 
examination, as a positive finding relative to his left knee, 
the veteran was noted to manifest some crepitation on 
motion in the joint.  The foregoing finding, in the Boards 
view, is, with favorable resolution of reasonable doubt, 
found to be representative of slight overall disablement 
referable to the left knee, warranting the assignment of a 10 
percent disability rating.  On further consideration, 
however, of whether the veteran is entitled to a yet higher 
(i.e., in excess of 10 percent) disability rating, the Board 
is of the view that he is not.  In this regard, defeating any 
notion of the requisite moderate overall left knee 
disability necessary for a 20 percent rating under the 
provisions of Diagnostic Code 5257, the Board observes that 
the veterans left knee was also noted to be stable, as 
well as free of deformity, on the May 1997 VA examination.  
Further entitlement to a 20 percent rating for left knee 
disability is, therefore, not in order.  Finally, without 
evidence of arthritis referable to the left knee joint, a 
separate compensable rating in accordance with VAOPGCPREC 23-
97 (July 1, 1997) is not in order.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. Part 4, Diagnostic Code 5257.  


IV.  Increased Rating, Allergic Rhinitis

In accordance with Diagnostic Code 6522, allergic rhinitis 
without polyps but with greater than 50 percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side warrants a 10 percent rating.  However, pursuant to 
38 C.F.R. § 4.31, where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
noncompensable rating, a noncompensable rating will be 
assigned where the required residuals are not shown.

Concerning his claim for an increased rating for allergic 
rhinitis, the veteran asserts that he has a number of 
seasonal allergies, in response to which he is obliged to 
take medication.  In this regard, when he was examined by VA 
in May 1997, at which time the veteran asserted the 
foregoing, he was found, on physical examination, to have an 
unobstructed (clear) nasal cavity on the right and left; 
he was, in addition, free of any septal deviation.  Given the 
foregoing findings on the May 1997 VA examination, and 
without evidence demonstrating obstruction of the nasal 
passage on either side to any degree, the veteran is not 
shown to have the minimally necessary disablement as to 
warrant a compensable rating under the provisions of 
Diagnostic Code 6522.  Therefore, in consideration of the 
above-cited provisions of 38 C.F.R. § 4.31, his presently 
assigned noncompensable rating for allergic rhinitis is 
deemed to be proper.  

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. § 4.10, as pertinent 
to allergic rhinitis-occasioned impairment in the veterans 
ability to function under the ordinary conditions of daily 
life.  However, inasmuch as the veterans allergies are only 
problematic on a seasonal basis, and since the allergies are 
apparently ameliorated by the taking of medication (Tavist 
D) in any event, the foregoing considerations, in the 
Boards view, militate persuasively against any notion of 
entitlement to a higher disability rating predicated on the 
provisions of 38 C.F.R. § 4.10.  Accordingly, even after 
consideration of the provisions of 38 C.F.R. § 4.7, the Board 
is unable to identify a reasonable basis for a grant of this 
aspect of the benefit sought on appeal.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.10, 4.31 and Part 4, Diagnostic 
Code 6522.


V.  Increased Rating, Laryngitis

In accordance with Diagnostic Code 6516, hoarseness, with 
inflammation of cords or mucous membrane, warrants a 10 
percent rating.  However, pursuant to 38 C.F.R. § 4.31, where 
the minimum schedular evaluation requires residuals and the 
schedule does not provide for a noncompensable rating, a 
noncompensable rating will be assigned where the required 
residuals are not shown.

Regarding his claim for an increased rating for laryngitis, 
the veteran alludes to experiencing frequent bouts of 
laryngitis accompanied by problems including a sore throat.  
In this regard, when he was examined by VA in May 1997, at 
which time the veteran asserted the foregoing, his mucous 
membrane was (apparently) free of inflammation, with the 
membrane itself being described as intact and of normal 
color.  In addition, the veteran denied any (as recorded by 
the examiner) difficulty with pronunciation or speaking.  
Given the foregoing VA examination findings, then, to 
particularly include neither complaint nor evidence of 
hoarseness, the Board is constrained to conclude that the 
veteran is without the requisite disability necessary for a 
compensable rating, with consideration of the provisions of 
38 C.F.R. § 4.31, under Diagnostic Code 6516.  Therefore, his 
presently assigned noncompensable rating is deemed to be 
proper.  

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. § 4.10, as pertinent 
to laryngitis-occasioned impairment in the veterans ability 
to function under the ordinary conditions of daily life.  
However, the Board cannot overlook that the veterans 
service-connected laryngitis is currently wholly asymptomatic 
and has, moreover, apparently not been problematic since the 
veteran was discharged from service.  The foregoing 
considerations, in the Boards view, militate persuasively 
against any notion of entitlement to a higher disability 
rating predicated on the provisions of 38 C.F.R. § 4.10.  
Accordingly, even after consideration of the provisions of 
38 C.F.R. § 4.7, the Board is unable to identify a reasonable 
basis for a grant of this aspect of the benefit sought on 
appeal.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.10, 
4.31 and Part 4, Diagnostic Code 6516.


VI.  Increased Rating, Sinusitis

Pursuant to Diagnostic Code 6513, sinusitis detected by X-ray 
only warrants a noncompensable rating.  If there are one or 
two incapacitating episodes of sinusitis per year requiring 
prolonged antibiotic treatment or three to six non-
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge or crusting, a 10 percent rating 
is warranted.

With respect to his claim for an increased rating for 
sinusitis, the veteran asserts that he experiences bouts of 
sinus congestion accompanied by infection and nasal 
discharge.  In this regard, when examined by VA in May 1997, 
the veteran indicated that, since service, he had experienced 
frequent sinus congestion and headaches.  Pertinent X-ray 
examination revealed acute right-sided maxillary sinusitis, 
and findings on physical examination included an absence of 
tenderness involving the maxillary sinuses.  

In considering the veterans claim for an increased rating 
for sinusitis, the Board observes that, even if the veteran 
does experience one or two incapacitating episodes of 
sinusitis per year, he indicated on the May 1997 VA 
examination that the related nasal discharge (as recorded by 
the examiner) is cleared up by antibiotics, presumably 
with some immediacy versus the requisite prolonged antibiotic 
treatment typical of disability of such severity as warrants 
a compensable rating.  At the same time, however, inasmuch as 
the veteran indicated at the above-cited May 1997 VA 
examination that he had, subsequent to service, experienced 
frequent sinus congestion and headaches, it would appear 
that he may indeed experience the requisite three to six non-
incapacitating (i.e., not requiring treatment with 
antibiotics) episodes of sinusitis per year necessary for an 
award of a 10 percent disability rating.  According the 
veteran reasonable doubt, then, entitlement to a 10 percent 
disability rating for sinusitis is granted. 

On further consideration, however, of whether the veteran is 
entitled to a yet higher (i.e., in excess of 10 percent) 
disability rating for sinusitis, the Board is of the view 
that he is not.  In this regard, the Board notes that each 
nasal cavity was free of discharge on the May 1997 VA 
examination, which consideration, inasmuch as discharge of 
purulent severity (or crusting) is pertinently necessary 
for an award of a 30 percent rating in accordance with 
Diagnostic Code 6513, militates persuasively against any 
notion of present sinusitis of sufficient severity as to 
warrant such evaluation.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. Part 4, Diagnostic Code 6513.


VII.  Service Connection: Seizure Disorder, Cervical Spine 
Disability, Right Knee Disability, Hypertension, Gallbladder 
Disability and Otitis

The threshold question to be answered concerning the 
veteran's claims for service connection for each disability 
included in issue VII is whether he has presented, with 
respect to each disability, evidence of a well grounded 
claim, that is, one which is plausible and meritorious on its 
own or capable of substantiation.  38 U.S.C.A. § 5107(a); see 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claimant 
does not submit evidence of a well grounded claim, VA is 
under no duty to assist him in developing facts pertinent to 
such claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For 
the reasons set forth below, the Board finds that the veteran 
has not met his burden of submitting evidence to support a 
belief by a reasonable individual that his claims for service 
connection for the disabilities included in issue VII are, in 
any instance, well grounded.

Concerning his claims for service connection for a seizure 
disorder, cervical spine disability, right knee disability, 
hypertension, gallbladder disability and otitis, the veteran 
contends, in substance, that he presently has each of the 
foregoing conditions, each of which, moreover, is of service 
origin.  However, the Board would respectfully point out, 
with bearing on the veterans claim for service connection 
relative to all except one condition (otitis) included in 
issue VII, that it is a preliminary consideration that there 
be evidence that a claimant presently have the same.  See 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992) and Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  However, the veteran 
was found to be free of any seizure disorder on pertinent VA 
(injuries to the brain) examination in May 1997 and such 
disorder is not otherwise shown; there is no evidence (to 
include the report of the veterans orthopedic examination by 
VA in May 1997) documenting any disability referable to the 
cervical segment of the veterans spine; there is no evidence 
(to include the report of the veterans joints examination by 
VA in May 1997) documenting any pathology/disability 
referable to the veterans right knee; the veteran was free 
of hypertension on pertinent examination by VA in May 1997 
and such disease is not otherwise shown; and, finally, 
gallbladder disease was not shown on pertinent examination by 
VA in March 1997 and is not otherwise shown. 

With respect, lastly, to the veterans claim for service 
connection for otitis, the Board observes that there was 
evidence of right-sided serous otitis (though no formal 
diagnosis of the same) on the veterans pertinent examination 
by VA in February 1996.  More recently, a report related to 
treatment rendered the veteran under non-VA auspices in July 
1997 reflects that he was at that time found to have fluid 
behind the tympanic membrane in the left ear.  However, even 
assuming (without conceding) that the veteran presently has 
otitis involving either or both ears, such consideration does 
not advance the veterans claim for service connection 
therefor, inasmuch as service medical records are silent for 
any reference to the same and there is no evidence otherwise 
relating any present otitis to service.  

In view of the foregoing observations, then, plausible claims 
for service connection for a seizure disorder, cervical spine 
disability, right knee disability, hypertension, gallbladder 
disability and otitis are, in each instance, not presented.  
These claims are, therefore (as was, in each instance, 
determined by the RO), not well grounded.  38 U.S.C.A. 
§ 5107(a).  

Finally, as pertinent to each disability/condition included 
in issue VII for which service connection is claimed, the 
Board is of the opinion that its discussion above bearing on 
each such disability/condition is sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection relative to each 
corresponding disability/condition.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).


ORDER

An increased rating for psychiatric disability is granted, to 
the extent indicated, subject to controlling regulations 
governing the payment of monetary benefits.


An increased rating for right wrist disability is denied.

An increased rating for left knee disability is granted, to 
the extent indicated, subject to controlling regulations 
governing the payment of monetary benefits.

An increased rating for allergic rhinitis is denied.

An increased rating for laryngitis is denied.

An increased rating for sinusitis is granted, to the extent 
indicated, subject to controlling regulations governing the 
payment of monetary benefits.

Evidence of well grounded claims not having been submitted, 
the appeal for service connection for a seizure disorder, 
cervical spine disability, right knee disability, 
hypertension, gallbladder disability and otitis is, in each 
instance, denied.


REMAND

Concerning the veterans claim for an increased rating for 
his service-connected low back disability, the Board notes 
that such disability (low back pain) is presently rated 
as 20 percent disabling under 38 C.F.R. Part 4, Diagnostic 
Code 5295 (1998).  

When the veteran was last examined by VA in response to such 
disability, in May 1997, it is uncertain whether pertinent X-
ray examination was performed and the examination report is, 
in any event, silent for any reference to lumbar disc 
disease.  Thereafter, however, a report pertaining to the 
veterans hospitalization at a non-VA facility in March 1998 
reflects that he underwent surgery in response to lumbar disc 
disease.  Given the accomplishment of the foregoing surgery 
in response to lumbar disc disease (of which, again, there 
was no evidence when the veteran was examined by VA in May 
1997), the Board is of the view that pertinent examination by 
VA, as specified in greater detail below, should be performed 
before any related appellate decision is prepared.  Further 
development to facilitate the accomplishment of the same is, 
therefore, specified below.  

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the veteran 
to undergo a VA examination by a board 
certified orthopedist, if available, to 
determine the current severity of his 
service-connected low back pain.  In 
addition, the examiner should offer an 
opinion as to the likelihood that any 
ascertained lumbar disc disease is 
related to the veterans service-
connected low back pain.  Any special 
diagnostic studies deemed necessary 
should be performed, and the claims 
folder should be made available to the 
examiner for review prior to the 
examination.  

2.  The RO should then review the report 
pertaining to the VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
such examination is in compliance with 
the Board's examination instructions.  

3.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the final issue listed on 
the title page, with consideration, if 
appropriate, of the provisions of 
38 C.F.R. Part 4, Diagnostic Code 5293 
(1998).  

4.  If the lone remaining benefit sought 
on appeal is not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should be provided appropriate 
notice of the requirements to perfect an 
appeal with respect to any issue(s) 
addressed therein which does not appear 
on the title page of this decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  


		
	F. JUDGE FLOWERS
	 Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 2 -
